i.",MiM wm.'wr-




                                                           H;77::v.-'::;T~'
                                                     FIRSTCCl..;~: ^~ appeals
                                                         H0US10M.TTXAS


Attention: Christopher A. Prine,
                                                         MAY 212015             Pay 18' 2°15
Court of Appeals/ First District
301 Fannin Street                                   CLERK
Houston, Texas77002_2066

RE: Court of Appeals Number: 01-04-01071-CR                      Trial Court Case
Number:   21,928,   David James v.   The Stac*?.

Dear Christopher A. Prine, Clerk:

   Sometime between 5-7-2015 and 5-13-2015 the inmate Trust Fund

issued a withdrawal check for $4.24 (four dollars and tewnty four

cents to be mailed to you for the requested records,                            7 pages of
Supplemental Clerk's Record. Due to the delay in this procedure,
I had a Family Member send a money order from Post Office, serial
number: 22344760495 on May 4, 2015. I have not received requested

records and am now requesting to check your records and please
forward the requested records, either by sending two copies or
one copy and refund the additional $4.24 back to my Inmate Trust
Fund Account. I would appreciate immediate resolution of this and
the provision of the needed records so I can proceed into the court
as soon as I recieve the records. Thank you.

                                                             Submitted,

                                                              1251548


                                 3001 South Emily Drive
                                 Beeville, Texas781Q2
                                                                      </>>




                                 •J
                                  U 3J
                                 •H SS
                                  h  H
            K (ft #•             .•J U
                                 •Si 3*
            A G y*               •H

            £2 UJ                a        •
                            Q             <                UO
            £.
                  u              *j                        i-O
                                 0)       ^                o
                                 U        0                cn
                  <r
                            &    -H JS                            i
                                 &i       ii               cN
             € # *-                       o                o
             T f- &                  *    *j        .'J       o
             *K O           'M    •a      !Ji       'J        [*»
                                     4 -H           1)        r^
                                     id   >j        u     35
                                     1> C           u     fd
                                  %o A                    x
                                   li                     -j
                                  4 ,. a                  ;-t
                                                    •H
                                  *M O       c                -         m
                                     0    *H c            C
                                          jj         .-o 0
                                     {J 2            r^   -U

                                     *4       y            '0
                                                                        u
                                      3       '•»    H    3
                                     o        ;j o        0
                                                                        CM
                                     o        < ro        S3
                                                                        O
                                                                        o
                                                                        r-




 0}           >
 *1<           H       <\l
 If)          **        o
  rH          (3        H
•m                     CO
, rsj         '>h       i*"»
' rH         -*       0
        4J >rt        .11
  *=    h e           X
        3 rt3          iJ
   «    3             fH
   cu         .c
   S r-{ U             -


   (OH 3              CD
  l-3 (!) O           ~H
        G        CO H
   3    C             •H
   H     0    <~\ !>
   >    O     O        "J
   d 0 o ?J
   OSM n